          Case 2:20-mc-00834-MRH Document 1-1 Filed 06/10/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                )
                                                      ) No. 2:20-mc-834
Letter of Request from the                            ) APPLICATION FOR ORDER UNDER
Rabbinical Court of Jerusalem, Israel                 )
In Efrat Racheli Meiri Marcovitz v.                   )
Avi Marcovitz                                         ) 28 U.S.C. § 1782
Ref No.: 1101284/3                                    )
DJ Reference Number: 189-49-20-2                      ) FILED EX PARTE


                                              ORDER


         Upon application of the United States of America, on behalf of the Rabbinical Court of
Jerusalem, Israel, seeking records and testimony from the custodian of records for Young Men &

Women Hebrew Association, who resides within the jurisdiction of this Court, for use in a

judicial proceeding in Israel, the Court having read the letter of request from the Israeli Court

and being fully informed in the premises, it is hereby,

         ORDERED that the United States’ Application is GRANTED.

         IT IS FURTHER ORDERED, pursuant to the authority contained in section 1782, title

28, United States Code, that Jill Locnikar be and hereby is appointed as Commissioner, to take

such steps as are necessary to obtain records and testimony in conformity with the request for

international judicial assistance; to submit the records and/or documents to the United States

Attorney for the Western District of Pennsylvania for the transmission to the United States

Department of Justice; and to do all else that may be necessary for the accomplishment of the

purpose of this Order.



                                                      _________________________________, J
